In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1170V
                                    Filed: February 25, 2016
                                           Unpublished

****************************
AUDREY M. ABBOTT,                        *
                                         *
                      Petitioner,        *      Ruling on Entitlement; Concession;
 V.                                      *      Influenza;
                                         *      Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                      *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                      Respondent.        *
                                         *
****************************
Daniel Pfeifer, Pfeifer, Morgan & Stesiak, South Bend, IN, for petitioner.
Robert Coleman, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On October 9, 2015, Petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she experienced a left shoulder
injury following administration of her October 24, 2012 influenza vaccination. Petition at
1-2. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On February 24, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “opines that petitioner’s alleged injury is
consistent with a shoulder injury related to vaccine administration (SIRVA) . . . [and]
further agrees that petitioner’s SIRVA was caused-in-fact by the influenza vaccination
administered in her left arm on October 24, 2012.” Id. at 5. Respondent further agrees

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that no other cause for petitioner’s injury has been identified, that the statutory six
month sequela requirement has been satisfied, and that petitioner has satisfied all legal
prerequisites for compensation under the Act. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master